                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


KEVIN BRIAN MITCHELL,

                      Plaintiff,

       v.                                                   Case No. 17-C-920

ANDREW MOUNGEY, et al.,

                      Defendants.


                                    DECISION AND ORDER


        Plaintiff Kevin Brian Mitchell, who is currently serving a state prison sentence at Waupun

Correctional Institution and representing himself, filed this action pursuant to 42 U.S.C. § 1983,

alleging that his civil rights were violated. In particular, he asserts defendants Andrew Moungey,

Matthew Burns, Tracey Kappell, and Doyal Johnson used excessive force and Nurse Jennifer

Kacyon was deliberately indifferent to his medical needs. Defendants Burns, Kappell, Johnson, and

Kacyon filed a motion for summary judgment and Defendant Moungey filed a motion for partial

summary judgment on July 9, 2018. Rather than file a response to the defendants’ motions, Mitchell

filed his own motion for summary judgment. The motions are now ripe for disposition. For the

following reasons, the defendants’ motions will be granted and Mitchell’s motion will be denied.

                                       BACKGROUND

        At all times relevant to this case, Mitchell has been incarcerated at Waupun Correctional

Institution. Defs.’ Proposed Findings of Fact (DPFOF) ¶ 1, ECF No. 54. On April 10, 2017, at

approximately 3:50 p.m., Officer Burns received a radio call about an inmate fight near the south

underpass. When he arrived at the underpass, he noticed Officer Meagher had placed Mitchell and
inmate Jermaine Hampton in handcuffs. During the investigation into the fight, officers were to

place Mitchell in temporary lockup status in the restricted housing unit (RHU).

        Officers Moungey and Burns escorted Mitchell from the south underpass to RHU.

Moungey walked next to Mitchell, using an escort hold on his left arm, and Burns followed behind.

Moungey and Burns directed Mitchell to face forward during the escort and informed Mitchell,

consistent with the Principles of Subject Control (POSC) they had been taught, that turning his head

toward staff was perceived as a threat. According to the POSC, an inmate’s turning to face a guard,

a so-called “target glance,” is considered a pre-attack posture from which the inmate can easily

administer a head-butt or other attack. To minimize the risk of violence or injury, inmates are

directed to face away when in close proximity to guards. Despite these warnings, Mitchell turned

again and faced Moungey. Burns then stepped alongside Mitchell and pointed forward, directing

him to face in that direction. Mitchell ignored Burns’ directives and looked in Burns’ direction. As

a result of Mitchell’s failure to follow repeated directions to face forward, Moungey directed

Mitchell to the ground. Burns requested that the RHU sergeant send additional staff and leg

restraints to their location.

        Mitchell contends that he asked Moungey what his name was. When Mitchell did not hear

Moungey’s response, he asked again. Mitchell claims that, without any warning or provocation,

Moungey grabbed him with both hands, picked him up, and slammed him “extremely hard” onto the

concrete floor, causing excruciating pain in Mitchell’s head and shoulder. Moungey then rolled

Mitchell onto his back and began smashing Mitchell’s head into the floor. Mitchell asserts Moungey

continued to ground his head into the floor for approximately three minutes before other staff

members arrived and placed him in handcuffs and leg restraints. Pl.’s Proposed Findings of Fact ¶ 4,


                                                 2
ECF No. 66. The defendants dispute that Moungey slammed Mitchell down or smashed his head

into the floor.

        Once leg restraints were applied and double locked, Moungey and Kappell escorted Mitchell

to strip search cell #3 in RHU. Captain Tritt and Burns both offered Mitchell an opportunity to

conduct his own strip search at the RHU entrance, but Mitchell refused these multiple offers to

conduct his own strip search. Burns then made the decision to conduct a staff-assisted strip search

and requested a video camera to document the search. Officer Krause retrieved a handheld camera

and recorded the strip search.

        The video shows Burns explaining that the officers are with Mitchell, who was just involved

in a fight, and during his escort to RHU, Mitchell gave target glances to Moungey and Burns and

was decentralized to the ground. Burns indicated leg restraints were applied and Mitchell refused

to comply with a strip search once he was escorted to RHU. Burns then introduced Officer Detert

as the officer tasked with conducting the strip search. Moungey and Johnson held Mitchell in a

compression hold and positioned Mitchell to face the cell door during the staff-assisted strip search.

Detert steps up to Mitchell and explains that he will conduct a staff-assisted strip search and will

start by cutting off Mitchell’s t-shirt. At that point, Mitchell indicated he would remove his t-shirt

himself. Moungey explained that because Mitchell failed to comply with two separate directives to

remove his shirt, Detert would assist him in removing it. While Detert cuts off the t-shirt, Moungey

and Johnson are on each side of Mitchell, securing his elbows and wrists and placing one leg

alongside Mitchell’s leg to prevent him from kicking. Once Detert removed Mitchell’s t-shirt, he

advised Mitchell that he would remove his pants. Detert began cutting Mitchell’s pants, and

Mitchell began glancing toward staff. Burns directed Mitchell to face the wall on three separate


                                                  3
occasions. After Detert removed Mitchell’s pants, he indicated he would remove Mitchell’s

underwear. Burns grabbed a towel to cover Mitchell’s waist area after the strip search for his

privacy.

           Next, Detert directed Mitchell to kneel so he could remove Mitchell’s socks and boots.

Mitchell refused to kneel and asked staff to back up from the gate. Staff backed up, allowing

Mitchell enough room to kneel. Burns gave Mitchell repeated directives to kneel. Mitchell

responded that he could not kneel and claimed something was squeezing his handcuffs. Burns

examined the handcuffs and tether on Mitchell’s right arm and found no indication that the restraints

prevented Mitchell from kneeling. Burns directed Mitchell to kneel again and advised Mitchell that

he had the X-26P Taser. Mitchell claimed that something on his right wrist was too tight and

prevented him from going down. Burns looked at the right wrist and advised Mitchell that there was

nothing on his wrist that prevented him from kneeling. Moungey and Johnson applied a compliance

hold, resulting in more pressure to the wrist. Mitchell continued to refuse to kneel. Burns directed

Mitchell to kneel and placed the X-26P Taser onto his right shoulder as an indicator that Burns

would use the taser if Mitchell did not comply. Burns gave a final direction to kneel and then

administered the taser for three seconds. The use of the taser caused Mitchell to kneel, and staff

assisted Mitchell to the ground safely.

           Mitchell again targeted glances at staff, and an officer directed him to look at the wall.

Kappell stood behind Mitchell and secured Mitchell’s head using a trained technique that prevents

the inmate from head-butting staff or injuring himself. Burns advised Detert to continue with the

search by removing Mitchell’s shoes. Detert announced that he was removing Mitchell’s right shoe

and sock. Burns requested a still camera to photograph the taser mark on Mitchell’s shoulder.


                                                   4
Detert then announced he was removing Mitchell’s left shoe and sock. Detert checked between

Mitchell’s toes and directed Mitchell to stand. Mitchell complied. Kappell continued to secure

Mitchell’s head. Detert then conducted the staff-assisted strip search. The search yielded no

contraband. Detert placed a privacy towel around Mitchell’s waist. Burns took a picture of the

mark on Mitchell’s shoulder.

        At approximately 4:05 p.m., Nurse Kacyon arrived on unit. Burns advised Mitchell that

Kacyon had arrived and that he should tell her if he had any injuries. Kaycon observed Mitchell

standing, cuffed with his back to her while he faced the strip cell door. Kacyon introduced herself

to Mitchell and placed her left hand on his right shoulder in the area where the taser had been

applied. Kacyon examined the taser mark on his shoulder and did not observe blood or swelling.

She asked Mitchell if he had any injuries he wanted her to examine. Mitchell complained of back,

wrist, and bilateral shoulder pain. Kacyon did not observe any swelling or deformity to his

shoulders. She could not visualize his wrists due to the restraints. Based on her conversation with

Mitchell, Kacyon determined Mitchell was not in any distress at that time. She advised Mitchell and

the security staff that she could examine his shoulder at another time when security and safety

permitted.

        Officers released Mitchell from the tether, and Burns advised Mitchell that he would be

escorted backwards. Kappell continued to secure Mitchell’s head as staff walked him backwards

to his cell. Once Mitchell was placed in his cell, Kappell released her hold.

        On April 10, 2017, Mitchell submitted a health services request complaining of shoulder and

wrist pain from being handcuffed for several hours. Health services unit staff saw Mitchell on April




                                                 5
13, 2017. Nurse Larson ordered ice, acetaminophen, muscle rub, and exercise. She scheduled

Mitchell for a follow-up appointment for the next week.

                                       LEGAL STANDARD

        Summary judgment is appropriate when the movant shows there is no genuine issue of

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). In

deciding a motion for summary judgment, the court must view the evidence and make all reasonable

inferences that favor them in the light most favorable to the non-moving party. Johnson v. Advocate

Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four Seasons Hotels,

Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). The party opposing the motion for summary judgment

must “submit evidentiary materials that set forth specific facts showing that there is a genuine issue

for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “[A]

factual dispute is ‘genuine’ for summary judgment purposes only when there is ‘sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.’” Outlaw v. Newkirk, 259

F.3d 833, 837 (7th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

“[A] ‘metaphysical doubt’ regarding the existence of a genuine fact issue is not enough to stave off

summary judgment, and ‘the nonmovant fails to demonstrate a genuine issue for trial where the

record taken as a whole could not lead a rational trier of fact to find for the non-moving party.’” Id.

(quoting Logan v. Commercial Union Ins. Co., 96 F.3d 971, 978 (7th Cir. 1996)).

        “When opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

(2007). Where a video recording exists, and “[t]here are no allegations or indications that this


                                                  6
videotape was doctored or altered in any way, nor any contention that what it depicts differs from

what actually happened,” a court must view “the facts in the light depicted by the videotape.” Id.

at 378–81. Summary judgment is properly entered against a party “who fails to make a showing to

establish the existence of an element essential to the party’s case, and on which that party will bear

the burden of proof at trial.” Austin v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                            ANALYSIS

A. Excessive Force

        “The Eighth Amendment’s Cruel and Unusual Punishments Clause prohibits the

‘unnecessary and wanton infliction of pain’ on prisoners.” Outlaw, 259 F.3d at 837 (quoting

Hudson v. McMillian, 503 U.S. 1, 5 (1992)). Not every “malevolent touch by a prison guard”

violates the Eighth Amendment. Hudson, 503 U.S. at 9. “The use of de minimis force, so long as

it ‘is not a sort repugnant to the conscience of mankind,’ is not of Eighth Amendment concern.”

Lewis v. Downey, 581 F.3d 467, 475 (7th Cir. 2009) (quoting Hudson, 503 U.S. at 9–10). When

the force is more than de minimis, however, the primary inquiry is “whether force was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

See Hudson, 503 U.S. at 6. In answering this question, the court must consider the following

factors: (1) the need for the application of force; (2) the relationship between the need and the

amount of force that was used; (3) the extent of the injury inflicted; (4) the extent of the threat to

the safety of staff and inmates, as reasonably perceived by the officials responsible on the basis of

the facts known to them; and (5) any efforts made to temper the severity of a forceful response.

Whitely v. Albers, 475 U.S. 312, 321 (1986).


                                                  7
        Mitchell asserts Moungey used excessive force against him when he slammed him into the

ground and smashed his face into the floor. The defendants deny that Moungey’s conduct was

excessive and maintain that Moungey used a reasonable amount of force in directing Mitchell to the

ground after Mitchell ignored Burns’ directives to face forward during the escort. A dispute of fact

therefore exists as to whether the force used was reasonable. Accordingly, Mitchell’s request for

summary judgment as to his excessive force claim against Moungey must be denied.

        Mitchell also argues that Burns, Moungey, Johnson, and Kappell used excessive force during

the staff-assisted strip search and final escort to his cell. On the record presented to the court, there

is no credible evidence that these defendants acted maliciously and sadistically to cause Mitchell

harm. Mitchell contends that during the strip search, Moungey and Johnson used their entire body

weight to smash Mitchell into the cell and pinned his legs to the cage so he could not move on his

own, and Kappell’s “headlock” technique made it difficult for Mitchell to breathe. But the video

evidence demonstrates that Johnson and Moungey merely held Mitchell in place during the staff-

assisted strip search after Mitchell refused multiple requests to perform his own strip search.

Kappell restrained Mitchell’s head by placing her hand on his forehead and chin to prevent Mitchell

from injuring himself or head-butting the officers while Officer Detert completed the strip search.

Johnson, Moungey, and Kappell used reasonable force to maintain discipline, rather than to inflict

pain or suffering. Accordingly, summary judgment as to Mitchell’s claims of excessive force during

the strip search against Johnson, Moungey, and Kappell is warranted.

        In addition, Officer Burns’ use of the taser was not excessive force. In many circumstances,

“compelling compliance with an order is a valid penological justification for use of a taser.” Lewis

v. Downey, 581 F.3d 467, 477 (7th Cir. 2009). The use of a taser or chemical agent violates the


                                                   8
Eighth Amendment if it is used “in quantities greater than necessary or for the sole purpose of

punishment or the infliction of pain.” Soto v. Dickey, 744 F.2d 1260, 1270–71 (7th Cir. 1984). In

this case, Burns used one three-second burst of the taser only after Mitchell ignored Burns’ repeated

commands to kneel down and multiple warnings that noncompliance would result in tasing.

Although Mitchell contends that Moungey and Johnson prevented him from moving by pinning his

legs to the cage, the video evidence shows that the defendants were not touching his legs and backed

up to allow him to kneel. Burns investigated Mitchell’s claim that he was physically unable to kneel

and determined that nothing prevented Mitchell from complying with his directive. “When an order

is given to an inmate there are only so many choices available to the correctional officer. If it is an

order that requires action by the institution, and the inmate cannot be persuaded to obey the order,

some means must be used to compel compliance, such as a chemical agent or physical force.” Soto,

744 F.2d at 1267. Burns’ use of the taser was a good faith, reasonable effort to restore discipline,

and there is no evidence that the force was applied “maliciously and sadistically for the very purpose

of causing harm.” Hudson, 503 U.S. at 6. In short, Burns is entitled to summary judgment.

B. Deliberate Indifference

        Mitchell also contends Nurse Kacyon was deliberately indifferent to his serious medical

needs. “Prison officials violate the Eighth Amendment’s proscription against cruel and unusual

punishment when their conduct demonstrates ‘deliberate indifference to serious medical needs of

prisoners.’” Gutierrez v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997) (citation omitted). Mitchell

asserts that Kacyon was deliberately indifferent because she only conducted a cursory examination

of his complaints and did not provide immediate medical treatment for his right shoulder and head

pain. Mitchell has not established that Kacyon disregarded an “excessive” risk to his safety. Not


                                                  9
every “ache and pain or medically recognized condition involving some discomfort can support an

Eighth Amendment claim.” Id. at 1372. Although Mitchell’s shoulder and head pain may have

caused some discomfort, there is no indication that Mitchell suffered from a serious medical need

for which imminent and emergent medical care was required. Kacyon followed protocol by

conducting a brief examination to assess whether Mitchell required emergency medical care. She

used her professional medical judgment to conclude that Mitchell did not need immediate medical

care and advised him that he could be seen later for his complaints of pain when safety and security

permitted further examination. Once Mitchell was in his cell, he filed a health services request, and

had an appointment with health services unit staff to address his complaints three days later. The

evidence establishes that Kacyon did not disregard Mitchell’s medical concerns but rather facilitated

his ability to express his concerns to the appropriate personnel through a health services request

once she determined his complaints were not emergent. Mitchell’s disagreement with Kacyon’s

conclusion that he did not need emergency medical care does not amount to deliberate indifference.

See Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). Accordingly, Kacyon was not

deliberately indifferent to Mitchell’s serious medical needs. See Cirilla v. Kankakee Cty. Jail, 438

F. Supp. 2d 937, 945–46 (C.D. Ill. 2006) (finding summary judgment in favor of defendants where

there was no evidence that plaintiff required immediate medical treatment).

                                         CONCLUSION

        Based on the foregoing, Mitchell’s motion for summary judgment (ECF No. 64) is DENIED

and Burns, Johnson, Kacyon, and Kappell’s motion for summary judgment as well as Moungey’s

motion for partial summary judgment (ECF No. 52) are GRANTED. Mitchell’s claims against

Defendants Matthew Burns, Tracey Kappell, Jennifer Kacyon, and Doyal Johnson are dismissed.


                                                 10
All that remains is Mitchell’s claim that Andrew Moungey used excessive force during Mitchell’s

escort to RHU. The Clerk is directed to set this matter on the court’s calendar for a telephone

scheduling conference.

       SO ORDERED this 17th day of December, 2018.

                                           s/ William C. Griesbach
                                           William C. Griesbach, Chief Judge
                                           United States District Court




                                              11
